I think that there is no proof of abandonment of the homestead or any part thereof that would be binding upon the minor children of the homestead owner. If the agreement to sell had embraced the entire homestead and all other things had been one as they were done there would have been no abandonment of the homestead. It appears to me that acts, which if applied to the entire homestead would not work an abandonment of the entire homestead, are insufficient to constitute abandonment, when applied to only a part of the homestead.